DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-8, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeh (US 2016/0322156).

As for claims 1, 2, 5-8, and 11, Yeh discloses the invention as claimed, including:

1. A pad for wireless charging, comprising: 

a carrier sheet configured to be flexible sheet [abstract; paragraphs 0029, 0030; fig. 2A, elements 214, 215 – fig. 2A and paragraphs 0029-0030 disclose the pad main body having first and second pad layers 214 and 215, carrier sheet 211 having coil(s) 212, 213 formed on thereon and forming the intermediate layer, the intermediate layer being clamped between the layers 214 and 215 by thermal curing]; and 
a coil secured onto a surface of the carrier sheet and jointly forming an intermediate layer with the carrier sheet [abstract; paragraphs 0029, 0030; fig. 2A, elements 214, 215 – fig. 2A and paragraphs 0029-0030 disclose the pad main body having first and second pad layers 214 and 215, carrier sheet 211 having coil(s) 212, 213 formed on thereon and forming the intermediate layer, the intermediate layer being clamped between the layers 214 and 215 by thermal curing]; 
the intermediate layer clamped and secured between the first pad layer and the second pad layer [abstract; paragraphs 0029, 0030; fig. 2A, elements 214, 215 – fig. 2A and paragraphs 0029-0030 disclose the pad main body having first and second pad layers 214 and 215, carrier sheet 211 having coil(s) 212, 213 formed on thereon and forming 
2. The pad for wireless charging according to Claim 1, wherein the carrier sheet is also an unmalleable sheet [see as cited in claim 1 – wherein the flexible sheet is inherently unmalleable].  
5. The pad for wireless charging according to Claim 1, wherein the carrier sheet includes a first surface and a second surface arranged opposite from each other; the coil is secured onto the first surface or the second surface; the first pad layer and the second pad layer are attached and secured onto the first surface and the second surface respectively [see as cited in claim 1].  
6. The pad for wireless charging according to Claim 1, wherein the carrier sheet is an insulating film or an insulating sheet [paragraph 0032 – wherein element 211 is an insulating film/sheet].  
7. The pad for wireless charging according to Claim 1, wherein the pad is any one of a mouse pad, a non-slip pad, a cushion pad and a protection pad [paragraph 0034; and claim 6 showing at least a non-slip material].  
8. A manufacturing method for a pad for wireless charging, comprising: 
a securement step to secure a coil onto a surface of a carrier sheet in order to jointly form an intermediate layer [see as cited in claim 1, wherein the coil is secured to a carrier sheet];  
a clamping step to clamp the intermediate layer between a first pad layer and a second pad layer, and both the first pad layer and the second pad layer configured to be a pre-
a thermoforming step to heat the first pad layer and the second pad layer having the intermediate layer clamped therebetween in order to allow the first pad layer and the second pad layer to be arranged opposite from each other and attached onto each other to form a pad main body [see as cited in claim 1, wherein the layers are thermally cured together].  
11. The manufacturing method for a pad for wireless charging according to Claim 8, wherein in the securement step, the coil is adhesively attached onto the carrier sheet [paragraph 0030].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US 2016/0322156) in view of Som (2018/0025838).

As for claims 3 and 9, Yeh discloses the invention substantially as claimed, including the pad for wireless charging and the manufacturing method for a pad for wireless charging as cited above in the rejection of claims 1 and 8, and further comprising [claims 3 and 9] – wherein the carrier sheet is divided into a coil securement portion and a remaining portion [see as cited in claim 1, especially fig. 2A – wherein the coil(s) formed on the carrier leaves a remaining portion unoccupied by the coil(s)].

Yeh does not specifically disclose the remaining portion includes a plurality of exhaust vents formed thereon.

Som discloses the remaining portion includes a plurality of exhaust vents formed thereon [paragraph 0025; fig. 3, 6, and 7].

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Yeh and Som because adding the vents (holes) on the carrier of the coils, especially during thermal curing would improve thermal behavior of the carrier substrate as well as the coil by reducing heat and preventing damage to the carrier or unreliable charging behavior due to thermal characteristics of the coil(s).

Claims 4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose either singularly or in combination the invention as claimed, including the subject matter of claims 4 and 10 and in particular the subject matter of 
4. The pad for wireless charging according to Claim 1, wherein a shape the carrier sheet corresponds to a shape of the coil to form a vortex winding strip having a vortex winding shape; the coil is correspondingly secured onto the vortex winding strip; the vortex winding strip includes a plurality of winding loops formed in separate winding layers, and any two of the adjacent winding loops are spaced apart from each other to form at least one exhaust gap.  
10. The manufacturing method for a pad for wireless charging according to Claim 8, further comprising a cutting step executed between the securement step and the clamping step; the carrier sheet is divided into a vortex winding strip and at least one ready-for-cutting portion; the vortex winding strip includes the coil secured thereon; a shape the vortex winding strip corresponds to a vortex winding shape of the coil to form a plurality of winding loops having separate winding layers; the at least one ready-for-cutting portion is formed between any two of the adjacent winding loops; and the at least one ready-for-cutting portion of the carrier sheet is cut to form an exhaust gap.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685. The examiner can normally be reached M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.